UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the registrant's common stock $.001 par value outstanding as of November 1, 2012 was 17,779,962. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 Page Part I. Financial Information 3 Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Stockholders’ Equity for the Year Ended December 31, 2011 and the Nine Months Ended September 30, 2012 6 Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 2 Index PART I. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2011 (in thousands) Assets September December (Unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Brand name and trademark Purchased technology, net License rights, net 26 Deferred income tax asset, net Other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2011 (CONTINUED) (in thousands) Liabilities and Stockholders' Equity September December Current liabilities: (Unaudited) Accounts payable $ $ Accrued payroll 88 Accrued vacation Current portion of mortgage note payable to bank Current portion of settlement Accrued and other liabilities Total current liabilities Bonds payable, net of current portion Settlement liability, net of current portion 23 Derivative liabilities Total liabilities Commitments and Contingencies (see Note 10) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,779,962 and 17,760,724 issued and 17,636,883 and 17,617,645 outstanding on September 30, 2012 and December 31, 2011, respectively 18 18 Additional paid-in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of sales Gross profit Gain from settlement of litigation Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income from operations Change in fair value of liabilities, net ) ) ) Interest expense, net ) Income before income taxes 89 Provision for income taxes, net ) Net income (loss) $
